Exhibit 10.1

PROMISSORY NOTE

$2,500,000.00

January 18, 2006

 

Fort Myers, Florida

 

FOR VALUE RECEIVED, ENCLAVES OF EAGLE NEST LLC, a Florida limited liability
company (the “undersigned”), hereby promises to pay to the order of ORION BANK,
its successors and/or assigns (the “holder”), at P.O. Box 413040, Naples,
Florida 34101-3040, or at such other place as the holder hereof may, from
time-to-time, designate in writing, the principal sum of Two Million Five
Hundred Thousand and No/100ths Dollars ($2,500,000.00), or so much thereof as
shall have been disbursed hereunder, together with interest thereon at the rate
set forth below, computed on the daily outstanding principal balance of the
loan, such principal and interest being payable in lawful money of the United
States which shall be legal tender in payment of all debts at the time of
payment as follows:

1.          Terms of Repayment. This Note shall be repaid as follows: Eleven
(11) monthly installments of all accrued but unpaid interest shall be due and
payable from the undersigned to holder, with the first such installment due and
payable February 18, 2006, and continuing on the same day of each successive
month thereafter. A final payment of the entire outstanding principal balance
plus all accrued but unpaid interest shall be due and payable on January 18,
2007 (the “Maturity Date”). This Note shall be disbursed as a non-revolving line
of credit.

2.          Interest Rate. Interest shall accrue on the outstanding principal
balance of this Note at a variable per annum rate equal to the National Prime
Lending Rate in effect from time to time as published in the Money Rates Section
of the Wall Street Journal plus one percent (Prime Rate + 1.0%), adjusted daily
in accordance with fluctuations in said Prime Rate. In the event said Prime Rate
shall cease to be so published, holder shall select a comparable rate to use as
the Prime Rate hereunder, as determined by holder in its discretion. Said Prime
Rate is a base or index rate and may or may not at any time be the best or
lowest interest rate offered by holder to its customers. Interest shall be
computed on the basis of a daily amount of interest accruing on the outstanding
principal balance during a three hundred sixty (360) day year multiplied by the
actual number of days the principal is outstanding during such applicable
interest period.

3.          Interest Reserve. An interest reserve (the “Interest Reserve”) shall
be established by holder from the Note proceeds in the amount of Two Hundred
Thousand and No/100 Dollars ($200,000.00) for the payment of interest due under
this Note. Said Interest Reserve shall be withheld by holder and advanced by
holder as the Note proceeds to pay such interest by recording on the holder’s
records receipt of an amount equal to the interest to be paid from the Note
proceeds and simultaneously recording on the holder’s records the disbursement
of an amount of Note proceeds equal to the amount of interest receipted;
provided however, upon the occurrence of an event of default or any event which,
with the giving of notice or passage of time or both would constitute an event
of default, the holder may refuse (and shall not be obligated) to disburse the
Note proceeds for payment of interest on this Note from the Interest Reserve. In
the event holder determines at any time that the funds in the Interest Reserve
are not sufficient to pay all interest to come due under this Note, the
undersigned shall on demand deposit with holder as additional Interest Reserve
such amount as determined by holder to make up the deficiency. Further, if at
any time there are insufficient funds in the Interest Reserve to pay an interest
installment, the undersigned shall pay such installment from its own funds.

 

Page 1

 


--------------------------------------------------------------------------------



 

 

4.          Use of Proceeds; Advances. Proceeds of this Note shall be used by
Borrower solely to refinance the existing indebtedness encumbering the real
property securing this Note, and fund soft costs for future development of such
real property as are approved by holder in its discretion.

5.          Right of Prepayment and Prepayment Penalty. Prepayments may be made
on this Note at any time, in whole or in part, without penalty.

6.          Application of Payments. All payments shall apply to accrued
interest, to any other sums that may be due the holder under the terms of this
Note or the Mortgage securing this Note or any other instrument securing this
Note, and to the principal of this Note in such order as the holder may elect,
in its sole discretion.

7.          Default. In case of default in the payment of any installment of
principal or interest on the date due hereunder, the legal holder hereof may
declare the entire debt then remaining unpaid immediately due and payable, or in
case of default in the performance of any of the covenants or agreements
contained in the Mortgage Deed securing this Note, or any other instruments
securing this Note, then at any time thereafter during default, the legal holder
thereof may, after written notice of default to maker, if written notice is
required by the said instruments securing this Note, declare the entire debt
then remaining unpaid immediately due and payable; and in any such event of
default and acceleration, the undersigned maker shall also be obligated to pay
as part of the indebtedness evidenced by this Note, all costs of collection,
including any reasonable attorney’s fees that may be incurred in the collection
and enforcement hereof, including such fees as may be incurred on appeal.

8.          Default Interest Rate. Interest at the maximum lawful rate per annum
shall be payable on the entire principal balance owing from and after the
occurrence of any default, irrespective of a declaration of maturity, after
written notice to the undersigned of such default.

9.          Late Penalty Charge. Without waiving the rights contained in
Paragraph 7 of this Note or the rights contained in the Mortgage securing this
Note and in addition to such default interest charges contained in Paragraph 8
of this Note and in the Mortgage securing this Note, in the event any payment
due on this Note is not paid within ten (10) days of the due date, the holder
may charge a late penalty in an amount of five percent (5%) of the late payment.

10.        Interest Charge. The total charge for interest, and in the nature of
interest, for the loan transaction contemplated hereby, as evidenced herein, in
the event of the acceleration hereof or otherwise, shall not exceed the maximum
amount allowed by law, and any excess portion of such charges that may have been
prepaid shall be refunded to the undersigned. Such refunding may be made by
application of the amount involved as a credit against the sums then due
hereunder, but such crediting shall not cure or waive any default.

11.        Waivers. Each and every party to this Note, whether as maker,
endorser, surety, guarantor or otherwise, hereby waives presentment, demand,
protest, and notice of dishonor and of protest and assents to the terms hereof
and to any extension or postponement of the time of payment or any other
indulgence. It is further specifically agreed that this Note or any part of the
principal or interest due herein may, with the consent of the holder of this
Note, be renewed from time-to-time by the Note holder at the request of the then
owner of all or part of the security affected by the said Mortgage or at the
request of any party bound hereon or who has assumed or may hereafter assume
payment hereof without the consent of or notice to other parties bound hereon
and without releasing them from liability then existing.

 

Page 2

 


--------------------------------------------------------------------------------



 

 

12.        Security. This Note is secured by among other things, the following:
(i) a Mortgage (the “Mortgage”) of even date hereof from the undersigned in
favor of the holder, which Mortgage encumbers real property situated in Lee
County, Florida, as more fully described in said Mortgage; (ii) an Assignment of
Rents, Leases, Profits and Contracts (the “Assignment of Rents”) of even date
from the undersigned to the holder; (iii) a Collateral Assignment or Permits,
Plans and Other Development Rights and Agreements (“Assignment of Permits”) from
the undersigned to the holder; (iv) a Security Agreement (the “Security
Agreement”) of even date from the undersigned to the holder; (v) UCC-1 Financing
Statements (the “Financing Statements”) of even date from the undersigned to the
holder; (vi) a Loan Agreement (the “Loan Agreement”) of even date between the
undersigned and the holder; and (vii) other instruments executed on the date
hereof from the undersigned to the holder (the Mortgage, Assignment of Rents,
Assignment of Permits, Security Agreement, Financing Statements, Loan Agreement,
and all other instruments given as security for this Note are sometimes referred
to herein as the “Security Instruments”). The terms and conditions of said
Mortgage and Security Instruments are made a part hereof and shall control any
interpretation and enforcement of this Note, all of which shall be construed
according to the laws of the State of Florida.

13.        Documentary Stamps and Intangible Tax. All Florida Documentary Stamps
and Intangible Tax were paid on the Mortgage securing this note.

14.        Modification. This Note may not be changed orally, but only by an
agreement in writing signed by the undersigned and the holder.

15.        Notices. All notices or other communications required or permitted to
be given pursuant to the provisions of this Note shall be given in accordance
with the notice provisions of the Loan Agreement.

16.        Successors and Assigns. As used herein, the terms “undersigned” and
“holder” shall be deemed to include their respective heirs, personal
representatives, successors and assigns. The owner of this Note may, from time
to time, sell or offer to sell the loan evidenced by this Note, or interests
therein, to one or more assignees or participants and is hereby authorized to
disseminate any information it has pertaining to the indebtedness evidenced by
this Note, including, without limitation, any security for this Note and credit
information on the undersigned, any of its principals and any guarantor of this
Note, to any company affiliated with the owner of this Note, any assignee or
participant, and to the extent, if any, specified in any such assignment or
participation, such affiliated companies, assignee(s) or participant(s) shall
have the rights and benefits with respect to this Note and the other loan
documents as such person(s) would have if such person(s) were the holder named
above. The owner of this Note may also disclose any such information to any
regulatory body having jurisdiction over such holder.

17.        Severability. In the event any one or more of the provisions of this
Note shall for any reason be held to be invalid, illegal, or unenforceable, in
whole or in part or in any respect, or in the event that any one or more of the
provisions of this Note operates or would prospectively operate to invalidate
this Note, then and in any of those events, only such provision or provisions
shall be deemed null and void and shall not affect any other provision of this
Note. The remaining provisions of this Note shall remain operative and in full
force and effect and shall in no way be affected, prejudiced, or disturbed
thereby.

18.        Captions; Pronouns. Captions are for reference only and in no way
limit the terms of this Note. The pronouns used in this instrument shall be
construed as masculine,

 

Page 3

 


--------------------------------------------------------------------------------



 

feminine, or neuter as the occasion may require. Use of the singular also
includes the plural, and vice versa.

19.        Business Day. Any reference herein or in the Loan Agreement or
Security Instruments to a day or business day shall be deemed to refer to a
banking day which shall be a day on which Bank is open for the transaction of
business, excluding any national holidays, and any performance which would
otherwise be required on a day other than a banking day shall be timely
performed in such instance, if performed on the next succeeding banking day.
Notwithstanding such timely performance, interest shall continue to accrue
hereunder until such payment or performance has been made.

20.        WAIVER OF JURY TRIAL. THE UNDERSIGNED AND HOLDER MUTUALLY AGREE THAT
NEITHER PARTY, NOR ANY ASSIGNEE, SUCCESSOR, HEIR, OR LEGAL REPRESENTATIVE OF THE
PARTIES (ALL OF WHOM ARE HEREINAFTER REFERRED TO AS THE “PARTIES”) SHALL SEEK A
JURY TRIAL IN ANY LAWSUIT, PROCEEDING, COUNTERCLAIM, OR ANY OTHER LITIGATION
PROCEDURE BASED UPON OR ARISING OUT OF THIS NOTE OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RELATED AGREEMENT OR INSTRUMENT, ANY OTHER COLLATERAL FOR THE
DEBT OR THE DEALINGS OR THE RELATIONSHIP BETWEEN OR AMONG THE PARTIES, OR ANY OF
THEM. NONE OF THE PARTIES WILL SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A
JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL HAS NOT
BEEN WAIVED. THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY NEGOTIATED BY THE
PARTIES WITH HOLDER. THE WAIVER CONTAINED HEREIN IS IRREVOCABLE, CONSTITUTES A
KNOWING AND VOLUNTARY WAIVER, AND IS SUBJECT TO NO EXCEPTIONS. THE HOLDER HAS IN
NO WAY AGREED WITH OR REPRESENTED TO THE UNDERSIGNED, ANY GUARANTOR, OR ANY
OTHER PARTY THAT THE PROVISIONS OF THIS PARAGRAPH WILL NOT BE FULLY ENFORCED IN
ALL INSTANCES.

 

(Remainder of Page Intentionally Left Blank)



 

Page 4

 


--------------------------------------------------------------------------------



 

 

EXECUTED the day and year first above written.

 

ENCLAVES OF EAGLE NEST LLC, a Florida limited liability company

 

 

By: Enclaves Group, Inc., a Delaware corporation, its Managing Member

 

 

 

By:

/s/ Daniel G. Hayes 

 

Daniel G. Hayes,
President

 

 

STATE OF NEW YORK

COUNTY OF WESTCHESTER

 

The foregoing instrument was acknowledged before me this 16th day of January,
2006, by DANIEL G. HAYES, as President of ENCLAVES GROUP, INC., a Delaware
corporation, Managing Member of ENCLAVES OF EAGLE NEST LLC, a Florida limited
liability company, who x is personally known to me or who o has produced
____________________________ as identification.

 

/s/ David Jay Parker 

 

Notary Public

 

 

NOTARY RUBBER STAMP SEAL

 

OR EMBOSSED SEAL

Printed Name

 

 

 

 

 

 

 

Commission No.

 

Expiration Date

 

 

 

 

Page 5

 

 

 